218 F.2d 604
UNITED STATES of America ex rel. John LYONS, Appellant,v.Walter B. MARTIN, Warden, Appellee.
No. 85.
Docket 23160.
United States Court of Appeals, Second Circuit.
Argued January 5, 1955.
Decided January 25, 1955.

On appeal from an order of the District Court for the Western District of New York (Harold P. Burke, J., presiding), which denied an application for a writ of habeas corpus to review the conviction of the relator in a state court.
John Lyons, pro se.
Donald L. Jacoby, Brooklyn, N. Y., Nathaniel L. Goldstein, Atty. Gen. of the State of N. Y., Wendell P. Brown, Sol. Gen., Albany, N. Y., for appellee.
Before L. HAND and MEDINA, Circuit Judges, and DIMOCK, District Judge.
PER CURIAM.


1
The order is modified by striking out the words "on the merits"; but is otherwise affirmed on the authority of Darr v. Burford, 339 U.S. 200, 70 S.Ct. 587, 94 L.Ed. 761 and United States ex rel. Kalan v. Martin, 2 Cir., 205 F.2d 514.